DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 4/4/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,321,428. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 11,321,428
Claim 1: A method comprising:
receiving, by a hardware processor, input data from a client device and based on the input data:
generating, by the hardware processor, a software component environment;
associating, by the hardware processor, the software component environment with a data connection to an external software service;
associating, by the hardware processor, operating logic data with the software component environment, the operation logic data describing logic for an operation, the logic that translates to a set of actions performed with respect to the external software service, via the data connection, when the operation is executed, the set of actions being selected from a unified set of actions, each action of the unified set of actions mapping to one or more application program interface specifications that result in one or more application program interface calls; and
generating, by the hardware processor, an endpoint for invoking execution of the operation, the endpoint being associated with the software component environment, the generating of the endpoint comprising configuring a set of permission for accessing the endpoint, the set of permissions include a requirement that an entity accessing the endpoint provide an application program interface(API) key. 
Claim 1: A method comprising:
receiving, by a hardware processor, input data from a client device and based on the input data:
generating, by the hardware processor, a software component environment;
associating, by the hardware processor, the software component environment with a data connection to an external software service;
associating, by the hardware processor, operating logic data with the software component environment, the operation logic data describing logic for an operation, the logic that translates to a set of actions performed with respect to the external software service, via the data connection, when the operation is executed, the set of actions being selected from a unified set of actions, each action of the unified set of actions mapping to one or more application program interface specifications that result in one or more application program interface calls;
associating, by the hardware processor, the software component environment with data connection setting information for the data connection, the data connection setting information configuring the operation to either:
use stored authentication information in establishing access to the external software service through the data connection; or
request, during execution, an end user to provide credentials of an external user account to establish access to the external software service through the data connection; and
generating, by the hardware processor, an endpoint for invoking execution of the operation, the endpoint being associated with the software component environment.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for invoking execution of the operation, the endpoint being associated with the software component environment which requires employing the logic that translates to a set of actions performed with respect to the external software service, via the data connection and is substantively-similar independent claims 8,15, said claims are merely a broader version of claim 1 of U.S. Patent No. 11,321,428 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
	With regard to claims of the 2-7,9-14,16-20, each depending from one of independent claims 1,8 and 15, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,321,428 in view the foregoing nonstatutory double patenting rejection of claim 1.
Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435